DETAILED ACTION
	This Office Action, based on application 17/073,667 filed 19 October 2020, is filed in response to applicant’s amendment and remarks filed 30 November 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 30 November 2022 in response to the Office Action mailed 16 September 2022, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. 103
On Pages 12-18, the applicant traverses the prior art rejection alleging cited prior art fails to disclose each feature as recited in exemplary Claim 1.  
On Pages 12-14, the applicant discusses applicant’s claim invention including the problem being solved by the applicant.  
On Page 15-16, the applicant discusses the ARCHIBALD reference including an alleged mapping of applicant’s claim terms to ARCHIBALD’s Fig 2; the Office respectfully disagrees with the mapping in that the rejection would associate applicant’s 1st, 2nd and 3rd metadata with sectors of a same stripe.  ARCHIBALD defines different logical units of storage including a sector, a ‘sector strip’, a ‘sector stripe’, and a ‘data stripe’; applicant’s claimed invention also defines different logical units of storage including a segment, an ‘area’, a ‘set of segments’, and an ‘deduplicated cloud object’ – the Office acknowledges the combination of different units makes the claims and reference mappings hard to follow.  In rejecting Claim 1’s limitation reciting “e) processing second metadata in a second set …”, the rejection of record explicitly notes Fig 3’s Steps 307 and 308 of determining whether or not there are more sector stripes to process and if so, selecting the next sector stripe.  As such, one would not associate Sectors 208-*-J as being analogous to metadata of a 1st, 2nd, and 3rd set as depicted by the applicant, but associate the metadata as being a part of the same set.  For clarity, ARCHIBALD’s Fig 2’s Sector Stripe 210-J may be analogous to applicant’s claimed ‘set of segments’ (i.e. ‘a first set of segments’), Sector Strip 207-1 may be analogous to an area of the plurality of areas, and each sector 208-*-* analogous to a segment.
On Page 17, 1st ¶, the applicant alleges ARCHIBALD fails to teach or suggest “processing first metadata … and responsive to processing the first metadata … processing second metadata” since ARCHIBALD allegedly processes all of the metadata in a particular area at once to check for inconsistencies.  In response, the Office maintains ARCHIBALD discloses processing of all metadata of the same set (or ‘sector stripe’) and not the same area as alleged, and the processing iterates through each ‘sector stripe’ of a ‘data stripe’ as noted by the portion of ARCHIBALD replicated in applicant’s remarks on Pages 16-17.
On Page 17, 2nd ¶ continuing onto Page 18, the applicant alleges ARCHIBALD fails to teach or disclose ‘labeling the deduplicated object’ since ARCHIBALD allegedly handles each sector separately and attempts to repair a corrupt sector.  In response, the Office notes the rejection of record relies upon ¶[0040] noting that when an error or corruption condition is detected, the error may be logged; the error logging analogous to applicant’s claimed ‘labeling’.  In further response to applicant’s argument, the Office maintains logging an error or ‘labeling’ of a sector further labels the object as being corrupt since the object comprises the sector.   
While not explicitly argued by the applicant, the Office acknowledges ARCHIBALD teaches error checking of each and every stripe and does not stop processing for detection of corruption or an error in a particular sector.  As such, ARCHIBALD may not explicitly disclose “responsive to … determining that corruption of the metadata is not detected, processing the second metadata …” as amended.   After further search and consideration, new grounds of rejection have been presented below.
While applicant’s remarks further traverse the prior art rejection to Claims 8 and 15 and claims dependent on Claims 1, 8, and 15, applicant’s traversal is based on reasons presented in conjunction with the traversal of Claim 1.  The Office maintains the rejection to the claims for analogous reasons presented in the response to the traversal of Claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD et al (US PGPub 2002/0169995) in further view of DEFIEBRE et al (US PGPub 2018/0293139) and YANG (US Patent 10,354,736).

With respect to Claims 1, 8, and 15, ARCHIBALD discloses a computer implemented method/system/medium of detecting object corruption, the method comprising: 
dividing the plurality of segments (Fig 2, Sector 208-*-*) and metadata corresponding to the cloud object (Fig 2, Data Stripe 200) into a plurality of areas (Fig 2, Sector Strip 207-1; Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x and multiple sector strips 207-x, with each stripe and strip divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0002] – the data storage system may be connected to a network {analogous to the object being a ‘cloud object’ – whether or not an object is in the ‘cloud’ is a matter of perspective, one can say an object is in the cloud if the object is accessible on a cloud server; likewise, the same object would be a local object from the perspective of the cloud server; as such, it is the opinion of the Office that stored data accessible via a network meets the broadest reasonable interpretation of cloud data); 
processing first metadata in a first set of segments to detect corruption of the metadata, wherein the first set of segments are first segments in each of the plurality of areas (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); 
labeling the cloud object as corrupted in response to determining that corruption of the metadata is detected in the first metadata from at least one of the first segments in the plurality of areas (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); 
responsive to processing the first metadata, processing second metadata in a second set of segments to detect corruption of the metadata, wherein the second set of segments are second segments in the plurality of areas (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector stripes that may be present in the manner described herein above”); and
labeling the cloud object as corrupted in response to determining that corruption of the metadata is detected in the second metadata from at least one of the second segments from each area of the plurality of areas (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below).
ARCHIBALD may not explicitly disclose determining an offset and size of a meta area within each segment in a plurality of segments included in an object, wherein each object is a deduplicated cloud object, wherein determining the offset and the size of the meta area within each segment in the plurality of segments includes generating a plurality of I/O tuples corresponding to the plurality of segments; dividing the plurality of segments and metadata … using the plurality of I/O tuples; and responsive to … determining that corruption of the metadata is not detected, processing second metadata … to detect corruption of the metadata.
However, DEFIEBRE discloses determining an offset and size of a meta area within each segment in a plurality of segments included in an object (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block), wherein each object is a deduplicated cloud object (¶[0018-0019] – file data may be stored as de-duplicated data in storage), wherein determining the offset and the size of the meta area within each segment in the plurality of segments includes generating a plurality of I/O tuples corresponding to the plurality of segments (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read); and dividing the plurality of segments and metadata … using the plurality of I/O tuples (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read).
ARCHIBALD and DEFIEBRE are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD and DEFIEBRE before him or her, to modify the controller of ARCHIBALD to include maintaining a file metadata structure and de-duplication support as taught by DEFIEBRE.  A motivation for doing so would have been to enable reuse of stored data chunks and reduce storage space occupied by data.  Therefore, it would have been obvious to combine ARCHIBALD and DEFIEBRE to obtain the invention as specified in the instant claims.
ARCHIBALD and DEFIEBRE may not explicitly disclose responsive to … determining that corruption of the metadata is not detected, processing second metadata … to detect corruption of the metadata.
However, YANG discloses responsive to … determining that corruption of the metadata is not detected, processing second metadata … to detect corruption of the metadata (Col 1:20-30 – detecting corrupted data may include analyzing each row of memory cells {analogous to a ‘set of segments’} in a block {analogous to ‘object’} until a row of memory cells storing incorrect data is detected.  Once incorrect data is detected in a row, the entire block including the prevented row may be prevented from further use.  Analyzing each row of memory cells until incorrect data is detected is analogous to ‘processing second data responsive to determining that corruption of the metadata is not detected’).
ARCHIBALD, DEFIEBRE, and YANG are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD, DEFIEBRE, and YANG before him or her, to modifying the processing flow of the combination of ARCHIBALD and DEFIEBRE to not process further sector stripes after detecting an error condition as taught by YANG.  A motivation for doing so would have been to expedite error detection processing as a detection of an error on a row may be a result of a system problem happening while an operation was being performed on the entire block containing the row e.g. an erase operation (Col 1:15-19).  Therefore, it would have been obvious to combine ARCHIBALD, DEFIEBRE, and YANG to obtain the invention as specified in the instant claims.

With respect to Claims 2, 9, and 16, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system/medium of each respective parent claim.
DEFIEBRE further discloses wherein each I/O tuple includes at least one of: an object ID, segment offset, segment length, meta area start offset, and meta area end offset (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block).

With respect to Claims 3, 10, and 17, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, and metadata from all segments of each deduplicated cloud object are processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 5, 12, and 19, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, the method further comprising: generating a list of deduplicated cloud objects not identified as corrupt based on metadata processing (Fig 4, Step 302 – read all sectors of a data stripe); dividing data of each deduplicated cloud object not identified as corrupt based on the metadata processing into a plurality of data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]); processing first data from a first set of data segments to detect data corruption, wherein the first set of segments includes first segments from each data area (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); labeling the deduplicated cloud object as corrupted in response to determining that corruption of the data is detected in the first data from one of the first segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); processing second data from a second set of data segments subsequent to the first set of data segments to detect data corruption in response to determining that the data corruption is not detected in the first data, wherein the second set of segments includes second segments from each data area (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”); labeling the deduplicated cloud object as corrupted in response to determining that corruption of the data is detected in the second data from one of the second set of data segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); wherein processing next data in a next data set of data segments subsequent to the second set of data segments is performed in response to determining that corruption of the data is not detected in the second data and until the data corruption is detected or all the data from all segments of the deduplicated cloud object has been processed (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”).  

With respect to Claims 6, 13, and 20, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system/medium of each respective parent claim. 
ARCHIBALD further discloses wherein the data from all segments of each deduplicated cloud object is processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 7 and 14, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system of each respective parent claim.
ARCHIBALD further discloses wherein the metadata of each deduplicated cloud object is divided into equally spaced areas, and the data of each deduplicated cloud object not identified as corrupt based on the metadata processing is divided into equally spaced data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0045] – the volume set may consist of strips of 64 KB and a 512 byte segment size).  

EXAMINER’S NOTE:  
The Office further reminds the applicant of MPEP 2111.04(II) with respect to the limitations presented in method Claims 1 and 5: "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions(s) precedent are not met." In this case, the claims do not require corruption of metadata/data, thus the labeling process performed in response to detecting the corruption of metadata/data cannot be a basis for claim allowance alone.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD in further view of DEFIEBRE, YANG, and VERMA et al (US PGPub 2014/0281784).

With respect to Claims 4, 11, and 18, the combination of ARCHIBALD, DEFIEBRE, and YANG disclose the method/system/medium of each respective parent claim.
ARCHIBALD, DEFIEBRE, and YANG may not explicitly disclose wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length.  
However, VERMA discloses wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length (¶[0024] – a Range GET function may be used to retrieve data blocks). 
ARCHIBALD, DEFIEBRE, YANG, and VERMA are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD, DEFIEBRE, YANG, and VERMA before him or her, to modify the controller of the combination of ARCHIBALD, DEFIEBRE, and YANG to include supporting a Range Get function for data retrieval as taught by VERMA.  A motivation for doing so would have been to enable reconstruction of corrupted data blocks on a local machine (¶[0024]).  Therefore, it would have been obvious to combine ARCHIBALD, DEFIEBRE, YANG, and VERMA to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach error detection processing where when an error is detected in a sub-unit of a whole unit, further processing of error detection is halted and the whole unit is flagged as corrupted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137